Blackford, J.
Indictment against a constable for failing to return an alias execution.
The indictment describes a judgment rendered by a justice of the peace in favour of Folke against Vanblaricum, and states that an execution issued thereon, which was returned levied on certain goods that remained unsold. The indictment further states that the justice, on, <fec., issued an alias execution, and delivered it to the defendant; and that the defendant unlawfully and knowingly failed' to return the alias execution according to law, to the damage of the judgment-creditor, &c.
W. J. Peaslee, for the state.
The Circuit Court, on the defendant’s motion, quashed the indictment.
There is a fatal defect in this indictment. It does not contain any description whatever of the alias execution. The substance, at least, of that execution ought to have been given, in order that the Court might see whether it was, on its face, such an execution as the defendant was bound to execute and return.
Per Curiam.
The judgment is affirmed.